UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2012 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 001-05558 75-1277589 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 305 Rock Industrial Park Drive Bridgeton, Missouri63044 (Address of principal executive offices) (Zip Code) (314) 656-4321 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02Results of Operations and Financial Condition. On August 13, 2012, Katy Industries, Inc. (the “Company”) issued a press release announcing its results of operations and financial condition for the fiscal quarter ended June 29, 2012.A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release issued by the Company on June 29, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KATY INDUSTRIES, INC. (Registrant) By: /s/ James W. Shaffer James W. Shaffer Vice President, Treasurer and Chief Financial Officer Date:August 13, 2012 Index of Exhibits Exhibit No. Description Press release issued by the Company on August 13, 2012.
